DYNAMIC CHANGES NAME TO BRAZIL GOLD CORP. & CORPORATE UPDATE March 2010OTCBB Symbol:BRZG / DYMC Dynamic Alert Ltd. (the “Company”) is pleased to announce its change-of-name to Brazil Gold Corp., and new trading symbol “BRZG”, effective immediately.At the open of trading today, the Company is listed and trades with its new name and symbol. Phillip Jennings, Vice President Business Development stated “The change of name to Brazil Gold Corp. more accurately reflects the new focus and vision of the Company – to be an explorer for precious metals, most significantly gold, in Brazil”. CORPORATE UPDATE The Company is also pleased to report that it is progressing in the due diligence and legal process to complete its acquisition of 99% of the ownership interests of Amazonia Capital e Participacoes Ltda. (“Amazonia”) of Brazil, and expects to file its Super 8-K regarding the acquisition within the next thirty days.The Company announced in November 2009 that it had entered into a letter of intent with the current 99%-owner, a Swiss-based company, to acquire its interests. Amazonia is the holder of over two million acres of mineral claims in the gold-rich Tapajos region of the western Amazon basin of Brazil. For additional information please contact: Thomas E.
